Case 1:18-cv-01271-JRS-MPB Document 79 Filed 06/08/20 Page 1 of 6 PageID #: 783




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

JOSEPH A. ESPARZA,                                   )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 1:18-cv-01271-JRS-MPB
                                                     )
PLATZ Dr.,                                           )
IPPLE Dr.,                                           )
MULLINS Nurse,                                       )
PERKINS NP.,                                         )
                                                     )
                             Defendants.             )


        Order Granting Defendant Alexander Platz's Motion for Summary Judgment

        Plaintiff Joseph Esparza, a former inmate at the New Castle Correctional Facility

 ("NCCF"), brings this lawsuit alleging that he did not receive appropriate medical treatment while

 at NCCF. Defendant Dr. Alexander Plesynski-Platz ("Dr. Platz") seeks summary judgment on

 Mr. Esparza's claims. Mr. Esparza did not respond to the motion, and the time to do so has long

 passed. 1 For the following reasons, the motion for summary judgment, dkt. [54], is granted.

                                  I. Summary Judgment Standard

        Summary judgment should be granted "if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

 56(a). "Material facts are those that might affect the outcome of the suit under applicable

 substantive law." Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal quotation omitted).

 "A genuine dispute as to any material fact exists 'if the evidence is such that a reasonable jury




 1
  Mr. Esparza requested, and received, an extension of time to respond to defendants Dr. Ipple
 and Nurse Mullins' motion for summary judgment. Dkt. 78.


                                                 1
Case 1:18-cv-01271-JRS-MPB Document 79 Filed 06/08/20 Page 2 of 6 PageID #: 784




 could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609-10 (7th

 Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court views

 the facts in the light most favorable to the non-moving party, and all reasonable inferences are

 drawn in the non-movant's favor. See Barbera v. Pearson Education, Inc., 906 F.3d 621, 628 (7th

 Cir. 2018).

        Mr. Esparza failed to respond to the summary judgment motion. Accordingly, facts alleged

 in the motion are deemed admitted so long as support for them exists in the record. See S.D. Ind.

 Local Rule 56-1 ("A party opposing a summary judgment motion must . . . file and serve a response

 brief and any evidence . . . that the party relies on to oppose the motion. The response must . . .

 identif[y] the potentially determinative facts and factual disputes that the party contends

 demonstrate a dispute of fact precluding summary judgment."); Smith v. Lamz, 321 F.3d 680, 683

 (7th Cir. 2003) ("[F]ailure to respond by the nonmovant as mandated by the local rules results in

 an admission"); Brasic v. Heinemanns, Inc., 121 F.3d 281, 285–86 (7th Cir. 1997) (affirming grant

 of summary judgment where the nonmovant failed to properly offer evidence disputing the

 movant's version of the facts). This does not alter the summary judgment standard, but it does

 "reduce the pool" from which facts and inferences relative to the motion may be drawn. Smith v.

 Severn, 129 F.3d 419, 426 (7th Cir. 1997).

                                       II. Statement of Facts

        The following facts, unopposed by Mr. Esparza and supported by admissible evidence, are

 accepted as true.

        At all relevant times, Mr. Esparza was an inmate at NCCF. Dkt. 22 at ¶ 3. During his

 incarceration, he suffered from a variety of medical issues, including back and shoulder pain, liver

 damage, and an irregular white blood cell count. Id. at ¶¶ 10–13.




                                                  2
Case 1:18-cv-01271-JRS-MPB Document 79 Filed 06/08/20 Page 3 of 6 PageID #: 785




         Dr. Platz is a licensed physician who worked at NCCF as a temporary independent

 contractor through Alumni Healthcare from November 6, 2017 through March 26, 2018. Dkt. 55-

 1 at ¶ 3. Dr. Platz was not Mr. Esparza's regular physician, but a temporary physician who saw

 Mr. Esparza two times, on January 17, 2018 and February 1, 2018. Id. at ¶ 4.

         On January 17, 2018, Dr. Platz ordered blood testing in response to Mr. Esparza's symptoms

 and complaints. Dkt. 55-1 at ¶ 5. Dr. Platz also documented Mr. Esparza's complaints of low back

 pain, then ordered the administration of Ketorolac, an injectable pain relief and anti-inflammatory

 drug. Id.; dkt. 55-3.

         On February 1, 2018, Dr. Platz saw Mr. Esparza again. Mr. Esparza's low back pain had

 not resolved, and he also had shoulder pain. In response, Dr. Platz ordered another round of

 Ketorolac injections and an MRI to find out the cause of the pain. In addition, the previously

 ordered blood testing revealed a white blood cell disorder, for which Dr. Platz recommended an

 adrenal CT scan, a new blood test (including blood sugar counts), and a complete metabolic panel.

 Dkt. 55-1 at ¶ 6; dkt. 55-4.

         Dr. Platz never treated or saw Mr. Esparza after February 1, 2018. Because Dr. Platz

 was not Mr. Esparza's regular physician, his recommendations, including a suggestion that

 Mr. Esparza be referred to an outside physician for a more extensive examination, were subject to

 review and approval. Specifically, at NCCF, Dr. Platz could recommend a referral, but the referral

 must then be presented to the Medical Director of Wexford for approval. Dr. Platz had no role in

 the approval process. Id. at ¶ 7.

         Dr. Platz completed his assignment at NCCF on March 26, 2018. Dr. Platz has no

 knowledge of what occurred with Mr. Esparza's care after his last clinical visit, including whether

 or not any recommended treatment was approved. Id. at ¶ 8.




                                                 3
Case 1:18-cv-01271-JRS-MPB Document 79 Filed 06/08/20 Page 4 of 6 PageID #: 786




        Dr. Platz's treatment of Mr. Esparza was based on his observation and physical examination

 of Mr. Esparza and interpretation of test results, and he attests the treatment was within the

 appropriate standard of care for general practitioners in Indiana. Id. at ¶ 9.

        Mr. Esparza had submitted various grievances about his medical care at NCCF, and two of

 those grievances mentioned Dr. Platz's treatment. In one, he noted that Dr. Platz had referred him

 to an outside doctor, dkt. 35-2 at 87, and in the other, he stated that Dr. Platz's referral to a

 hematologist had been rejected because of Mr. Esparza's limited time remaining at NCCF, id. at

 93. Neither of the grievances actually complained about Dr. Platz's treatment of Mr. Esparza. Id.

                                            III. Discussion

        Mr. Esparza asserts Eighth Amendment medical care claims against Dr. Platz. At all times

 relevant to Mr. Esparza's claim, Mr. Esparza was a convicted offender. Accordingly, his treatment

 and the conditions of his confinement are evaluated under standards established by the Eighth

 Amendment's proscription against the imposition of cruel and unusual punishment. See Helling v.

 McKinney, 509 U.S. 25, 31 (1993) ("It is undisputed that the treatment a prisoner receives in prison

 and the conditions under which he is confined are subject to scrutiny under the Eighth

 Amendment.").

        Pursuant to the Eighth Amendment, prison officials have a duty to ensure that inmates

 receive adequate medical care. Farmer v. Brennan, 511 U.S. 825, 835 (1994). To prevail on an

 Eighth Amendment deliberate indifference medical claim, a plaintiff must demonstrate two

 elements: (1) he suffered from an objectively serious medical condition; and (2) the defendant

 knew about the plaintiff's condition and the substantial risk of harm it posed, but disregarded that

 risk. Id. at 837; Pittman ex rel. Hamilton v. County of Madison, Ill., 746 F.3d 766, 775 (7th Cir.




                                                   4
Case 1:18-cv-01271-JRS-MPB Document 79 Filed 06/08/20 Page 5 of 6 PageID #: 787




 2014). Deliberate indifference in this context is "something akin to recklessness." Arnett v.

 Webster, 658 F.3d 742, 751 (7th Cir. 2011).

         For a medical practitioner, deliberate indifference can be shown by a "treatment decision

 that is 'so far afield of accepted professional standards' that a jury could find it was not the product

 of medical judgment." Cesal v. Moats, 851 F.3d 714, 724 (7th Cir. 2017) (quoting Duckworth v.

 Ahmad, 532 F.3d 675, 679 (7th Cir. 2008)). The Seventh Circuit has explained that "[a] medical

 professional is entitled to deference in treatment decisions unless no minimally competent

 professional would have [recommended the same] under those circumstances." Pyles v. Fahim,

 771 F.3d 403, 409 (7th Cir. 2014).

         Dr. Platz does not argue that Mr. Esparaza lacked serious medical needs. Accordingly, the

 Court will consider only whether Dr. Platz was deliberately indifferent to Mr. Esparza's medical

 conditions.

         The undisputed evidence shows that Dr. Platz responded appropriately to Mr. Esparza's

 complaints during his limited treatment of him. Dr. Platz provided pain medication to treat

 Mr. Esparza's back pain, ordered blood testing, and recommended referrals for Mr. Esparza to see

 an outside specialist due to the blood test results and Mr. Esparza's persistent back pain.

 Mr. Esparza, through his grievances, endorsed Dr. Platz's treatment plan that he be seen by an

 outside specialist. But because Dr. Platz was working temporarily at NCCF, he had no authority

 to approve a referral. Regardless, Dr. Platz's actions were not a "departure from accepted

 professional standards or practices." Pyles, 771 F.3d at 409.

         A reasonable factfinder could not conclude that Dr. Platz was deliberately indifferent to

 Mr. Esparza's medical conditions. He is therefore entitled to summary judgment.




                                                    5
Case 1:18-cv-01271-JRS-MPB Document 79 Filed 06/08/20 Page 6 of 6 PageID #: 788




                                        IV. Conclusion

        For the foregoing reasons, defendant Dr. Platz's motion for summary judgment, dkt. [54],

 is granted, and the claims against him dismissed with prejudice. The clerk shall terminate

 Dr. Platz as a defendant on the docket. No partial final judgment shall issue as to the claims

 resolved in this Order.

        IT IS SO ORDERED.



        Date:    6/8/2020




 Distribution:

 JOSEPH A. ESPARZA
 5114 Southern Avenue
 Anderson, IN 46013

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Jeremy Michael Dilts
 CARSON LLP
 dilts@carsonllp.com




                                               6
